Citation Nr: 0109593	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to an initial compensable rating for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to April 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a bilateral 
hip disability and granted service connection and an initial 
noncompensable evaluation for low back strain.  

The veteran's service in the Persian Gulf from January 1991 
to July 1991 and subsequent complaints of unexplained joint 
pains, fatigue, headaches, and sleep difficulties raised an 
inferred claim of entitlement to service connection for 
undiagnosed illness due to Persian Gulf War service.  This 
matter is referred to the RO for development.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently has 
osteoarthritis and degenerative joint disease of the 
bilateral hips.  

2.  There was no diagnosis of osteoarthritis and degenerative 
joint disease at enlistment into active duty or service 
medical records show that osteoarthritis or degenerative 
joint disease of the bilateral hips was first manifested in 
service.  

3.  The veteran's lower back disability prevents him from 
performing heavy labor; he currently works at a sedentary 
desk job.  

4.  The veteran's gait is normal, and he takes no pain 
medications for his lower back disability.  


CONCLUSIONS OF LAW

1.  Osteoarthritis/degenerative joint disease of the 
bilateral hips was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

2.  The criteria for an initial 10 percent evaluation for 
service-connected lumbosacral strain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A). In this case, the RO obtained service 
medical records and medical records from the identified 
health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and provided 
sworn testimony at a September 2000 video hearing before the 
Board.  The March 1999 rating decision and March 2000 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  


Entitlement to service connection for a bilateral hip 
disability

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  The veteran must 
present medical evidence of a current bilateral hip 
disability, of incurrence or aggravation of a bilateral hip 
disability in service, and of a nexus between the in-service 
bilateral hip disability and current disability.  See Epps v. 
Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The medical evidence indicates that the veteran currently has 
a bilateral hip disability.  A valid claim requires proof of 
a present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A February 1998 treatment report states that an x-
ray revealed osteoarthritis and degenerative joint disease of 
the bilateral hips.  

Service medical records show the first diagnosis of a hip 
disability in service.  The veteran was presumed sound at 
enlistment because his lower extremities and musculoskeletal 
system were normal at the June 1987 enlistment examination, 
and he denied a history of arthritis and painful joints prior 
to service.  See 38 U.S.C.A. §§ 1111, 1132 (West 1991).  
Although the veteran first reported left hip pain in February 
1988, his lower extremities and musculoskeletal system were 
deemed normal at a November 1992 military examination.  In 
July 1995, he was finally examined for hip complaints, and 
the impression was bilateral hip pain of undetermined 
etiology.  At the same time, the July 1995 x-ray revealed 
normal hips.  In August 1996, the veteran reported hip pain 
and limitation of flexion motion with prolonged activity.  
Magnetic resonance imaging in September 1996 revealed no 
evidence of avascular necrosis.  In October 1997, the veteran 
reported a three year history of pain in the hips, and the 
diagnosis was myofascial pain syndrome.  The February 1998 x-
ray diagnosis, just two months before separation from 
service, was osteoarthritis/degenerative joint disease of the 
bilateral hips.  A bilateral hip disability first manifested 
in service.  

The evidence includes a medical nexus to service and lay 
statements relating a current diagnosis of osteoarthritis and 
degenerative joint disease of the bilateral hips to active 
service.   The February 1998 x-ray diagnosis was 
osteoarthritis and degenerative joint disease of the 
bilateral hips, for which pain the veteran filed a claim for 
service connection just 10 months later.  In Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997), the Court held that the 
diagnosis during the separation examination constituted 
evidence of a nexus to service when the veteran filed his 
claim approximately a month after service.  Although this 
claim was filed ten months after service, the veteran showed 
continuity of symptomatology since 1994-1995.  In September 
2000, he testified that he noticed hip pain and limitation of 
range of motion since 1994-1995 whenever he tried to lie on 
his back and bring his knees to his chest.  In March 1999, he 
reported the same hip flexion limitation of motion that he 
had reported in August 1996.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Although a March 
1999 VA opinion states that the veteran's bilateral hip 
symptoms are likely not due to service, reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2000).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Osteoarthritis/degenerative joint disease of the bilateral 
hips were incurred in service.  


Entitlement to an initial compensable rating for
service-connected lumbosacral strain

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
lumbosacral strain has caused increased impairment in earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2000).  

The Board notes that this appeal stems from an initial 
evaluation.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
the Board will determine whether an initial compensable 
rating is warranted since April 1998 under the schedular 
criteria applicable to the musculoskeletal system.  See 38 
C.F.R. Part 4, § 4.71a (2000).  

The veteran's lumbosacral strain is currently rated under the 
criteria of Diagnostic Code 5295.  Lumbosacral strain with 
slight subjective symptoms only is rated as noncompensable.  
Lumbosacral strain with characteristic pain on motion is 
rated as 10 percent disabling.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or unilateral, in standing position is rated as 
20 percent disabling.  A 40 percent rating is assigned when 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  

An initial 10 percent evaluation is warranted for functional 
loss and pain due to lumbosacral strain with characteristic 
pain on motion.  Where evaluation is based on limitation of 
motion, as under Diagnostic Code 5295, the question of 
whether functional loss and pain are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In September 2000, 
the veteran testified that low back strain prevented him, at 
age 30, from lifting his infant son in and out of the crib 
and car seat.  The veteran testified that he hit his head on 
the faucet several times because sudden back pain would cause 
him to drop while he was shaving.  He could not twist around 
from the driver's seat to put a gallon of milk in the back of 
his truck.  He testified that he could not lift himself out 
of bed on some days due to 10/10 back pain.  Although he 
worked 3-4 hours daily maintaining his 30 rental properties 
in March 1999, by September 2000, he indicated that he sold 
the properties because his back prevented him from performing 
maintenance duties.  

A rating higher than 10 percent is not warranted for the 
veteran's lumbosacral strain because the objective medical 
evidence does not show muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral, in 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In March 1999, the veteran's gait was normal, 
and a lumbar spine x-ray revealed no loss of disk height.  
The March 1999 VA examiner noted that the veteran apparently 
had no pain on full range of motion of the lumbar spine, and 
the veteran admitted that he took no pain medications.  
Although he complained of muscle spasms in September 2000, he 
had not recently seen a doctor.  The medical evidence shows 
no crepitation, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, disturbance of locomotion, or 
interference with sitting and weight-bearing due to 
lumbosacral strain.  The March 1999 VA examiner opined that 
the veteran could perform moderate labor.  The veteran sits 
at a desk at his current job at a county detention center, 
and in March 1999, he reported that he was able to walk as 
far as he wanted with a reasonable stride length.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  A rating higher than 10 percent is not warranted 
under Diagnostic Code 5295.  

Evaluation under the criteria of Diagnostic Code 5292 is 
appropriate because the veteran's lumbosacral strain results 
in some demonstrated limitation of motion.  Slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  At the March 
1999 VA examination, the veteran had decreased range of 
flexion motion.  Flexion was to 90 degrees, extension was to 
35 degrees, bending to each side was to 40 degrees each, and 
rotation to each side was to 35 degrees each, without pain.  
Thus, while flexion had slight limitation of motion, five 
other ranges of motion were normal.  Therefore, an initial 
rating higher than 10 percent is not warranted under 
Diagnostic Code 5292.  

A separate rating is not available for arthritis under 
Diagnostic Codes 5003 and 5010 because limitation of motion 
is compensable under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2000).  

An initial rating higher than 10 percent is not warranted 
under the schedular criteria.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence does not reflect that the degree of 
disability more nearly approximates the criteria for an 
initial rating in excess of 10 percent.  The veteran's lower 
back disability is more consistent with the criteria for an 
initial rating no higher than 10 percent.  Further, the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C. § 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2000).  The evidence does not show that 
the veteran's lower back disability markedly interferes with 
employment or causes frequent hospitalizations.  Although the 
veteran cannot perform heavy labor, he testified in September 
2000 that he currently works at a county detention center.  
He sits at a desk where he monitors door locks with an 
intercom system.  If he needs to get around, he is able to 
borrow a wheelchair from his employer.  In March 1999, he 
reported that he could walk as far as he wanted with a 
reasonable stride length.  The veteran's work history shows 
that he can still perform sedentary work on a regular basis.  
Referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to service connection for osteoarthritis and 
degenerative joint disease of the bilateral hips is granted.  

Entitlement to an initial 10 percent rating for service-
connected lumbosacral strain is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

